CHILTON, J.
The plain tiffin error was indicted by the name of Isaac L. Edmindson, for an assault and battery upon one Nathaniel Hancock. He pleaded in abatement that his true name was Isaac Edmundson. A demurrer was sustained to his plea; after which, by leave, he pleaded not guilty, and thereupon came a jury, who found the issue against him, and assessed his fine at one cent, for which the court rendered judgment. It is insisted that this judgment is erroneous, because — 1. The names Edmindson and Edmundson are not idem sonans. The counsel for the plaintiff has referred us to a number of cases, which will be found on his brief, where courts have considered slight departures from the true name as good ground to abate for the misnomer; but this is one of the cases where perhaps aid cannot well be derived from precedent. Is the sound the same? is the question. This must depend in many cases upon the manner in which we place the accent upon the syllables composing the word. In the case before us, the first is the accented syllable; the middle syllable, in which the variance is supposed to exist, is scarcely heard, — so indistinctly at least as to require the most delicate ear to detect the want of identity in the sound of the two vowels. We think the difference in the sound, if any exists, too refined ordinarily to be observed, and that the variance in *181the spelling does not constitute a substantial misnomer. — Abithol v. Beniditto, 2 Taunt. 401; 2 Russ, on Cr. 715, marg.
But it is contended that the improper insertion of the middle letter “L.” in the name constitutes a misnomer. We do not think so. There are, it is true, authorities which go to that extent, but we think the better opinion is, “that the law knows only of one Christian name,” and that the middle letter forms no part of it, so that its insertion or omission makes no difference and may be disregarded. Such was the clear indication given by the Supreme Court of the United States, in Keene v. Meade, 3 Peters’ Rep. 7; see also Franklin et al. v. Tahnage, 5 Johns. 84, citing Co. Litt. 3 a.; 1 Ld. Raym. 562; Vin. Abr. tit. Misnomer, c. 6, pl. 5 and 6; Roosevelt v. Gardner, 2 Cow. 463.
Let the judgment be affirmed.